Name: Commission Regulation (EC) No 2529/95 of 27 October 1995 amending Regulation (EEC) No 1558/91 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: economic policy;  foodstuff;  executive power and public service;  food technology
 Date Published: nan

 No L 258/52 I en I Official Journal of the European Communities 28 , 10 . 95 COMMISSION REGULATION (EC) No 2529/95 of 27 October 1995 amending Regulation (EEC) No 1558/91 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Commission Regulation (EC) No 2314/95 (2), and in particular Article 3 (4) thereof, Whereas the second subparagraph of Article 13 (2) of Commission Regulation (EEC) No 1558/91 (3), as last amended by Regulation (EC) No 1 838 /95 (4), lays down that the advance aid must be paid to the processor within 30 days of the lodging of the application ; whereas admi ­ nistrative difficulties in certain Member States make it difficult to meet this deadline ; whereas the possibility should therefore be provided of postponing the deadline where a Member State submits a duly substantiated request ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The following third subparagraph is hereby added to Article 13 (2) of Regulation (EEC) No 1558/91 : 'At the request of a Member State, the abovemen ­ tioned time limit may be increased to 45 days, with the agreement of the Commission , where, for duly substantiated reasons of control, it cannot otherwise be met.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 October 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 233, 30. 9 . 1995, p. 69 . h) OJ No L 144, 8 . 6 . 1991 , p. 31 . (&lt;) OJ No L 177, 28 . 7 . 1995, p. 2.